             8:20-mc-00273-UNA Doc # 4 Filed: 11/13/20 Page 1 of 1 - Page ID # 8


  RETURN TO:
  U.S. Attorney Office
  1620 Dodge St., Suite 1400.
· Omaha, NE 68102




                                                            ABSTRACT OF JUDGMENT
                                                                   NOTICE

          Pursuant to Title 28, United States Code, Section 320 l, this judgment, upon the filing of this abstract in the
manner in which a notice of tax lien would be filed under paragraphs (1) and (2) of26 U.S.C. §6323(f), creates a lien
on all real property of the defendant(s) and has priority over all other liens or encumbrances which are perfected later
in time. The lien created by this section is effective, unless satisfied, for a period of20 years and may be renewed by
filing a notice of renewal. If such notice of renewal is filed before the expiration of the 20 year period to prevent the
expiration of the lien and the court approves the renewal, the lien shall relate back to the date the judgment is filed.
            ,...     .                    .

      . -?~':.i.~~~-~-S;'.~':/ ·,•~:;:.       ·•        .

   Nam es-and Addresses of Parties against whom judgments have                    Names of Parties in whose favor judgments
   been obtained                                                                  have been obtained
   Grace E. Reisinger,                                                            UNITED STATES OF AMERICA
   1-123 South Cherry Street                                                      U.S. COMMODITY FUTURES TRADING
   Grand Island, NE 68801                                                         COMMISSION
   Hall County, Nebraska                                                          8:20MC273

                         Amount of !udgment .                      Names of Creditor's Attorneys           When Docketed
                                                                       JOESPH P. KELLY
                                                                      United States Attorney
   $153,355.04                                                                                          November 10, 2020
                                                                               And
   $64,124.00
                                                                       Douglas R. Semisch
   $497,893.88
                                                                     Assistant U.S. Attorney
   Plus post-judgment interest: 1.31 % Annual
                                                                    1620 Dodge St., Suite 1400
                                                                   Omaha, Nebraska 68102-1506
                                                                         (402) 6H-3700


                                                                                         UNITED STATES OF AMERICA,
                                                                                                       CLERK'S OFFICE
                                                                                         U.S. DISTRICT COURT FOR THE
                                                                                               DISTRICT OF NEBRASKA
                                                                                                                            ss.
             I CERTIFY that the foregoing is a correct Abstract of the Judgment entered or registered by this
Court.
                                                   ..              DATED         f\f 0\/fi'<\be f        \~ - -,2020
                                                                   _ _ _ _ _D=a=EN"-"=IS=E~M~.L=U~C~K~S_ _ _ _ , Clerk.
                                                                            ~                       ~
                                                                   By_,~--=--~/-~~-~~----, Deputy Clerk




R21NEX00078
                                                                                                                                    ·-
                                                                                                                                  . ..
                                                                                                                                  ,,
